Name: 2004/719/EC: Decision of the European Parliament of 21 April 2004 concerning discharge in respect of the implementation of the general budget of the European Union for the 2002 financial year (Commission)
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2004-11-04

 4.11.2004 EN Official Journal of the European Union L 330/78 DECISION OF THE EUROPEAN PARLIAMENT of 21 April 2004 concerning discharge in respect of the implementation of the general budget of the European Union for the 2002 financial year (Commission) (2004/719/EC) THE EUROPEAN PARLIAMENT, having regard to the definitive annual accounts of the European Communities for the financial year 2002 - Volume I - Consolidated statements on budgetary implementation and consolidated financial statements (SEC(2003) 1104 - C5-0564/2003, SEC(2003) 1105 - C5-0565/2003) (1), having regard to the annual report of the Court of Auditors concerning the financial year 2002, accompanied by the replies of the institutions audited (C5-0583/2003) (2), and the special reports of the Court of Auditors, having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (C5-0583/2003) (3), having regard to the Council recommendation of 9 March 2004 (C5-0145/2004), having regard to Articles 274, 275 and 276 of the EC Treaty and Articles 179a and 180b of the Euratom Treaty, having regard to Article 3 of Council Decision 2003/76/EC of 1 February 2003 establishing the measures necessary for the implementation of the Protocol, annexed to the Treaty establishing the European Community, on the financial consequences of the expiry of the ECSC Treaty and on the Research Fund for Coal and Steel (4), having regard to Annex 1(3) to Decision 2002/234/ECSC of the Representatives of the Governments of the Member States, meeting within the Council, of 27 February 2002 on the financial consequences of the expiry of the ECSC Treaty and on the research fund for coal and steel (5), having regard to the Financial Regulation of 21 December 1977, and in particular Article 89 thereof, and to the Financial Regulation of 25 June 2002 (6), in particular Articles 145 to 147 thereof, having regard to Article 93 of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A5-0200/2004), A. Whereas under Article 274 of the EC Treaty, the Commission implements the budget on its own responsibility, taking account of the principle of sound financial management, 1. Grants discharge to the Commission in respect of the implementation of the general budget of the European Union for the 2002 financial year; 2. Records its comments in the accompanying resolution; 3. Instructs its President to forward this decision and the accompanying resolution to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Investment Bank, and to have them published in the Official Journal of the European Union (L series). The Secretary-General Julian PRIESTLEY The President Pat COX (1) OJ C 316, 29.12.2003, p.1. (2) OJ C 286, 28.11.2003, p. 1. (3) OJ C 286, 28.11.2003, p. 12. (4) OJ L 29, 5.2.2003, p. 22. (5) OJ L 79, 22.3.2002, p. 42. (6) OJ L 248, 16.9.2002, p. 1.